Title: To George Washington from Robert Morris, 30 December 1776
From: Morris, Robert
To: Washington, George



sir
Philada Decr 30th 1776

I have recd your favour of Yesterday & will duely forward your dispatches to Congress & the other letters by Post. I am desired to put the enclosed letters in the way of being Sent into Newyork and make no doubt your Excellency will readily forward them by the first Flag after they reach your hands. I am impatiently waiting for further News from Genl Cadwallader & with constant wishes for Success remain sir Your Obedt Servt

Robt Morris

